OPINION
KLINGEMAN, Justice.
Judgment was entered in this case on October 21,1981. Under Tex.Code Civ.Pro. Rule 356(a) and 385(d), the bond for costs on appeal was due thirty (30) days thereafter in order to perfect appeal. Bond was timely filed on November 20, 1981. Because this was a motion on an interlocutory appeal, the record was also due thirty (30) days after the judgment was signed. Tex. Code Civ.Pro. Rule 385(d). The transcript was filed 10 days late, on November 30, 1981; however, a motion for extension of time to file the record was submitted to the court 14 days later, on December 4, 1981. Under Rule 21c(l), this motion was timely filed.
This motion is in essence, a request for extension of time on appellant’s transcript, statement of facts and brief, however, appellant’s requests are incorrectly framed. The motion is not entirely clear as to the applicable dates desired, particularly as to appellant’s brief. This court, through its Clerk, wrote appellant’s attorney on December 18, 1981, a copy of which was mailed to appellee’s attorney, stating that it was not appropriate for us to fix a time for filing appellant’s brief until we had more definite information with respect to when the statement of facts would be filed and such letter also stated that appellant’s brief would be due twenty (20) days after the filing of the statement of facts. We grant appellant’s motion for extension of time to file the record as hereby modified. The transcript was filed in this court on November 30, 1981, and the statement of facts was filed in this court on December 31, 1981. We set this date, December 31, 1981, as the date by which the transcript and statement of facts must be filed, and an extension of time until such date is granted.
Appellant’s brief is to be filed by January 22, 1982, and the appellant is given an extension of time to January 22, 1982, to file his brief.
Appellee’s motion to dismiss the appeal is denied.